ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_03_EN.txt. 633

DECLARATION OF JUDGE LAUTERPACHT

I respectfully concur in operative paragraphs 1, 2 (a) and 3 of the
Judgment of the Court, but regret that I am unable to vote in favour of
paragraph 2 (b) in so far as it reflects (as stated in paragraph 40 of the
Judgment) a decision of the Court that the conduct of the Federal Repub-
lic of Yugoslavia does not “confer upon [the Court] a jurisdiction
exceeding that which it has already acknowledged to have been conferred
upon it by Article IX of the Genocide Convention” (emphasis added).
Although the point is now at the very margins of this case, I do not wish
to convey any impression of acting in a manner inconsistent with what
I said on the question of forum prorogatum in paragraphs 24-37 of my
separate opinion of 13 September 1993 relating to the Further Requests
for the Indication of Provisional Measures (1. C.J. Reports 1993, p. 325,
pp. 416-442).

(Signed) Elihu LAUTERPACHT.

42
